By tub Court.
The testimony offered by defendant was clearly admissible, and should have been submitted to the jury. It had a legitimate tendency to prove a sale to the father and not to the son, by proving that it was delivered in accordance with an agreement between defendant and the father, for the purchase and sale of the liquor, made upon one day, and to be consummated on the next by a delivery to the son, as the agent of his father. The court seems to have supposed that the “ alleged sale ” to the father was not complete without a delivery of the thing sold, or at least a separation of it from the bulk out of which it was eventually drawn. This may be true, but the subsequent delivery to the' son, in pursuance of the previous agreement, if so found by the jury, would operate hy way of relation, and constitute a delivery to the father under the agreement.
Judgment reversed, and cause remanded.